
	
		II
		111th CONGRESS
		2d Session
		S. 3554
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Federal Trade Commission to promulgate
		  rules prohibiting deceptive advertising of abortion services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Deceptive Advertising for Women’s
			 Services Act of 2010.
		2.Prohibition on
			 deceptive advertising of abortion services
			(a)Conduct
			 prohibitedNot later than 180 days after the date of the
			 enactment of this Act, the Federal Trade Commission shall promulgate rules to
			 prohibit, as an unfair and deceptive act or practice, any person from
			 advertising with the intent to deceptively create the impression that such
			 person is a provider of abortion services if such person does not provide
			 abortion services.
			(b)EnforcementThe
			 Federal Trade Commission shall enforce the rules promulgated under subsection
			 (a) as if a violation of such rules were a violation of section 5(a)(1) of the
			 Federal Trade Commission Act (15 U.S.C. 45(a)(1)). The Commission shall enforce
			 such rules in the same manner and by the same means, powers, and duties as
			 though all applicable terms and provisions of the Federal Trade Commission Act
			 (15 U.S.C. 41 et seq.) were incorporated into and made a part of this
			 section.
			(c)DefinitionsIn this section:
				(1)Abortion
			 servicesThe term abortion services means providing
			 surgical and non-surgical procedures to terminate a pregnancy, or providing
			 referrals for such procedures.
				(2)AdvertiseThe
			 term advertise means offering of goods or services to the public,
			 regardless of whether such goods or services are offered for payment or result
			 in a profit.
				(3)PersonThe
			 term person has the meaning given such term in section 551 of
			 title 5, United States Code.
				
